Our attention is directed to the fact that in our decree amending the judgment of the district court we failed to order the state tax collector to erase from the records of his office the inscription of the taxes for the years which we held were not collectible, and it is suggested that our decree be amended so as to read as follows: "For the reasons assigned it is ordered, adjudged and decreed that the judgment appealed from be and it is amended so as to order the Stale Tax Collector for the City of New Orleans and the City of New Orleans to erase all taxes assessed against the property described in plaintiff's petition for the year 1891 and all subsequent years up to and including the year 1932 and declaring the sale by the City of New Orleans to the City of New Orleans for taxes for the years 1910, 1915 and 1921 to be null and void and ordering the cancellation of the recordation thereon in the Conveyance Office for the Parish of Orleans, and, as thus amended, the judgment is affirmed."
It is ordered that the decree be amended as requested, and the application for rehearing refused.
Our original decree amended; rehearing refused.